Exhibit 99.1 (Multicurrency — Cross Border) ISDA® International Swap Dealers Association, Inc. MASTER AGREEMENT dated as of May 2, 2008 DNB NORBANK ASA and GENERAL MARITIME CORPORATION have entered and/or anticipate entering into one or more transactions (each a “Transaction”) that are or will be governed by this Master Agreement, which includes the schedule (the “Schedule”), and the documents and other confirming evidence (each a “Confirmation”) exchanged between the parties confirming those Transactions. Accordingly, the parties agree as follows: — 1.
